UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 06685 John Hancock Patriot Global Dividend Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: April 30, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Global Dividend Fund Securities owned by the Fund on April 30, 2006 (unaudited) Issuer Shares Value Common stocks 33.17% (Cost $52,819,896) Electric Utilities 1.23% Progress Energy, Inc. 48,000 2,054,400 Progress Energy, Inc. (Contingent Value Obligation) (B)(I) 35,000 11,200 Gas Utilities 1.22% Peoples Energy Corp. 56,450 2,050,829 Integrated Telecommunication Services 2.21% AT&T, Inc. 104,850 2,748,118 Verizon Communications, Inc. 29,650 979,340 Multi-Utilities 27.99% Alliant Energy Corp. 118,420 3,784,703 Ameren Corp. 30,000 1,511,100 CH Energy Group, Inc. 120,900 5,716,152 Dominion Resources, Inc. 47,500 3,556,325 DTE Energy Co. 116,900 4,767,182 Duke Energy Corp. 134,250 3,909,360 Energy East Corp. 194,000 4,687,040 KeySpan Corp. 102,000 4,118,760 NiSource, Inc. 57,400 1,211,714 NSTAR 158,000 4,368,700 Public Service Enterprise Group, Inc. 16,000 1,003,200 SCANA Corp. 17,700 692,778 TECO Energy, Inc. 140,000 2,237,200 WPS Resources Corp. 60,400 3,019,396 Xcel Energy, Inc. 136,000 2,562,240 Oil & Gas Storage & Transportation 0.52% Kinder Morgan, Inc. 10,000 880,200 Credit Issuer, description rating (A) Shares Value Preferred stocks 66.26% (Cost $110,906,756) Agricultural Products 2.05% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 45,000 3,456,563 Consumer Finance 2.95% SLM Corp., 6.97%, Ser A BBB+ 92,000 4,972,600 Page 1 John Hancock Patriot Global Dividend Fund Securities owned by the Fund on April 30, 2006 (unaudited) Diversified Banks 0.37% Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 28,200 621,528 Electric Utilities 19.13% Alabama Power Co., 5.20% BBB+ 220,000 4,972,000 Central Illinois Light Co., 4.64% Baa3 7,460 579,549 Central Maine Power Co., 4.75% (G) Baa2 11,015 859,170 Connecticut Light & Power Co., 3.90%, Ser 1949 Baa3 27,255 923,263 Duquesne Light Co., 6.50% BB+ 100,000 5,115,000 Entergy Arkansas, Inc., 6.45% BB+ 50,000 1,254,690 Entergy Mississippi, Inc., 6.25% BB+ 120,000 2,940,000 Interstate Power & Light Co., 7.10%, Ser C BBB- 25,000 664,063 Interstate Power & Light Co., 8.375%, Ser B Baa3 36,800 1,170,240 Massachusetts Electric Co., 4.76% BBB+ 6,166 537,020 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 120,000 3,000,000 Sierra Pacific Power Co., 7.80%, Ser 1 (Class A) CCC+ 220,800 5,575,200 Southern California Edison Co., 6.00%, Ser C BBB- 6,000 582,750 Southern California Edison Co., 6.125% BBB- 40,000 4,051,252 Gas Utilities 1.92% Southern Union Co., 7.55% BB+ 125,000 3,225,000 Investment Banking & Brokerage 9.02% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB 56,000 2,604,000 Bear Stearns Cos., Inc. (The), 5.72%, Depositary Shares, Ser F BBB 91,000 4,277,000 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 145,000 6,923,750 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 28,100 1,386,735 Life & Health Insurance 3.13% MetLife, Inc., 6.50%, Ser B BBB 210,000 5,271,000 Multi-Utilities 8.16% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Baa2 10,000 1,041,250 Energy East Capital Trust I, 8.25% BBB- 55,700 1,396,399 PNM Resources, Inc., 6.75%, Conv BBB- 38,110 1,852,908 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 40,000 3,220,000 Public Service Electric & Gas Co., 6.92% BB+ 7,000 684,687 South Carolina Electric & Gas Co., 6.52% Baa1 55,000 5,541,250 Oil & Gas Exploration & Production 9.52% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BBB- 37,300 3,696,199 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 48,075 4,824,028 Devon Energy Corp., 6.49%, Ser A BB+ 50,000 5,070,315 Nexen, Inc., 7.35% (Canada) BB+ 96,400 2,448,560 Other Diversified Financial Services 4.63% Bank of America Corp., 6.75%, Depositary Shares, Ser VI A 69,100 3,510,280 Citigroup, Inc., 6.231%, Depositary Shares, Ser H A 85,200 4,281,300 Page 2 John Hancock Patriot Global Dividend Fund Securities owned by the Fund on April 30, 2006 (unaudited) Regional Banks 3.03% HSBC USA, Inc., $2.8575 (G) A1 108,550 5,108,634 Trucking 2.35% AMERCO, 8.50%, Ser A CCC+ 155,000 3,950,950 Interest Par value Issuer, maturity date rate (%) Value Short-term investments 0.57% (Cost $964,750) Commercial Paper 0.57% Chevron Funding Corp., 5-1-06 4.670 965 964,750 Total investments 100.00% Page 3 John Hancock Patriot Global Dividend Fund Footnotes to Schedule of Investments April 30, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available, unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $3,456,563 or 2.05% of the Fund's total investments as of April 30, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on April 30, 2006, including short-term investments, was $164,691,402. Gross unrealized appreciation and depreciation of investments aggregated $8,700,079 and $4,967,661, respectively, resulting in net unrealized appreciation of $3,732,418. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Global Dividend Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 27, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 27, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: June 27, 2006
